Case 2:18-cv-01484-SDW-SCM Document 19 Filed 02/26/20 Page 1 of 4 PagelD: 120

Alexis E. Lazzara, Esq. (005422001)
Connell Foley, LLP

2510 Plaza 5 Harborside

Jersey City, New Jersey 07311-4029
(201) 521-1000

Attorneys for Defendant

PATERSON HABITAT FOR HUMANITY INC.

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA, Honorable —

Susan D. Wigenton, U.S&.d.

Plaintiff, Judgment No.: 18-cv-001484

Vv.

WARRANT TO SATISFY JUDGMENT Against
IDA DUNSTON, PATERSON Defendant/Judgment Debtor,
HABITAT FOR HUMANITY, INC. PATERSON HABITAT FOR HUMANITY, INC.
ET AL. ONLY

 

Defendants

 

 

TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
DISTRICT OF NEW JERSEY:

WHEREAS, Final Judgment was entered in the above-captioned
action in favor of the Plaintiff, United States of America and
Small Business Association, on September 6, 2018, and filed
September 5, 2018, in the amount of $33,613.22, against the above-
named Defendants, Ida Dunston, Paterson Habitat for Humanity,

Inc., City of Paterson, NJPLIGA and State of New Jersey;

3987900-1
Case 2:18-cv-01484-SDW-SCM Document 19 Filed 02/26/20 Page 2 of 4 PagelD: 121

WHEREAS, simultaneously with the execution and delivery of a
Note, and in order to secure the payment of that Note, Ida Dunston
executed and delivered to the Administrator of the Small Business
Association, a Mortgage. Said Mortgage was duly recorded on July
29, 2013 in Book M12722, at Page 160 in the Clerk's Office of the
County of Passaic County in the State of New Jersey. The Premises
that were the collateral under that Mortgage are known as 78
Clinton Street, Paterson, New Jersey (the “Property”).

WHEREAS, Ida Dunston originally took title to the Property by
way of Deed from PATERSON HABITAT FOR HUMANITY, INC., the Grantor,
dated January 24, 1996, recorded March 1, 1996 in Book U143, Page
183 in the Clerk's Office of the County of Passaic in the State of
New Jersey (the “Deed’).

WHEREAS, the Deed included certain, Reservations, Covenants
and Restrictions which Reservations, Covenants and Restrictions
were due to expire and terminate twenty (20) years from January
24, 1996.

WHEREAS, the Reservations, Covenants and Restrictions
therefore expired on or about January 24, 2016.

WHEREAS, PATERSON HABITAT FOR HUMANITY, INC. was made a party
defendant by virtue of having issued the deed restrictions,
reservations and covenants set forth in the Deed {See Deed

attached hereto as Exhibit "A”);

3987900-1
Case 2:18-cv-01484-SDW-SCM Document 19 Filed 02/26/20 Page 3 of 4 PagelID: 122

NOW THEREFORE, this is your Warrant and Authority to enter on
the aforesaid record, this warrant is in full satisfaction of the
aforementioned judgment against the above-named defendant,

PATERSON HABITAT FOR HUMANITY, INC., ONLY.

LAW OFFICE OF

FRANK J. MARTONE, Pi, C..

Attorney for Plaintiff/

United States of America, Small
Business Administration

ey:__ Jad hot

Frank J.Alartone
($973)473-3000

Attorneys for Defendant/
PATERSON HABITAT FOR HUMANITY, INC.

By: A duped Reset

a Alexifé Lazzara Yo

3987900- 1
Case 2:18-cv-01484-SDW-SCM Document 19 Filed 02/26/20 Page 4 of 4 PagelID: 123

I hereby certify and state under penalty of perjury that
the foregoing statements are true and correct.

Ba Oto 2-12-2020

Frank T/Martone

 

philic.
apse &. Lazzara 7] 7]

Dated: ea y 2020

3987900-1
